Citation Nr: 1714883	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-19 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, including as secondary to service-connected ankle disabilities.

2.  Entitlement to service connection for a left knee disability, including as secondary to service-connected ankle disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to June 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's petition to reopen his previously denied claim of service connection for a right knee disability and a left knee disability.

In March 2014, the Veteran presented personal testimony at a Board videoconference hearing before an Acting Veterans Law Judge (AVLJ) who has since left the Board.  A transcript of that hearing has been associated with the claims file.  In an October 2015 letter, the Veteran was notified that the AVLJ was no longer employed at the Board and that he had the right to testify at another hearing.  See 38 C.F.R. § 20.717 (2016).  The Veteran was notified that if he did not respond within 30 days, the Board would assume he did not want another hearing and proceed with the appeal.  The Veteran did not respond within 30 days.  As such, the Board will proceed with the appeal.

In a November 2014 decision, the Board declined to reopen the Veteran's previously denied claim of service connection for right knee disability and left knee disabilities, because new and material evidence to reopen the previously denied claim had not been received.  The Veteran then appealed the case to the United States Court of Appeals for Veteran's Claims (CAVC) and an order granting a Joint Motion for Remand was issued in September 2015.  In March 2016, the Board granted reopening of the Veteran's previously denied claim of service connection for right knee disability and left knee disability and remanded the claims to the RO for further development.  With respect to the right and left knee claims, that development was completed to the extent reasonably possible and the case was returned to the Board.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Right knee disease or injury did not manifest during service, and arthritis did not manifest within one year of separation from service. 

2.  Right knee disability was not caused or permanently aggravated by his service-connected ankle disabilities.

3.  Left knee disease or injury did not manifest during service, and arthritis did not manifest within one year of separation from service. 

4.  Left knee disability was not caused or permanently aggravated by his service-connected ankle disabilities.


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 

2.  Left knee disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein, and is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2014): 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA met its duty to notify.  VA sent to the Veteran all required notice in a December 2010 notification letter, prior to the rating decision on appeal.

VA further met its duty to assist the Veteran.  VA obtained the Veteran's service personnel records, service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran.  These records have been associated with the claims file.  It is noted that the Veteran made specific mention of his service personnel records at his Board videoconference, and the Board has since associated the Veteran's service personnel records with the claims file.  See Hearing Transcript dated in March 2014.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claims and the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

	II.  Service Connection

Legal Criteria

Initially, the Board notes the Veteran does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154 (b) are not for application in this matter.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service.  38 C.F.R. §§ 3.303, 3.306.

For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303. 

Arthritis shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307 (a) (3), 3.309(a).

Disability that is proximately due to, the result of, or aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310 (a), (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
(a) Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  (b) Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease from the current level. 38 C.F.R. § 3.310.

Legal Analysis

The Veteran is service-connected for a bilateral ankle disability at ten percent.  The Veteran currently seeks service connection for right and left knee disabilities.  The Veteran filed an October 2002 claim for service connection for a bilateral knee disability.  The Veteran's DD form 214 reflects that he received the Parachutist Badge.  At his March 2014 Board videoconference hearing, the Veteran testified that he injured his knees the same way he hurt his ankles, during a jump.  The Veteran testified that he had approximately thirteen jumps.  He reported that he complained about problems with his knees during his military career and indicated that he was restricted to light duty for approximately twelve weeks and was noted in his service personnel records.  The Veteran contends that he reported continued pain symptoms of both knees since this event with progressive worsening since service. 

With regard to the first element of direct service connection, a current diagnosis, the Veteran's February 2012 VA examination included diagnosis of degenerative joint disease of the bilateral knee and an April 2013 VA examination report included a diagnosis of osteoarthritis (arthritis) of both knees.  As such, the first element is met.

Turning to the second element of direct service connection, an in-service injury or event, the Veteran's DD form 214 reflects that he received the Parachutist Badge.  In view of such, the Board finds that his statements concerning in-service parachute jumps are credible when viewed in conjunction with the available evidence and are consistent with his history of his duties.  Such activities are found to be consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (a).  In other words, the Board accepts that he participated in the parachute jumps he reports.  However, this does not in and of itself enable a grant of service connection.  Rather, the evidence must demonstrate that current right and left knee disabilities are related to such service. 

The Board has carefully reviewed the evidence but finds that service connection for right and left knee disabilities, including arthritis, is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  In statements in the record, the Veteran has stated that he experienced knee injuries in service from parachute jumps, but service records are negative for any entries in this regard.  Although the Veteran testified that service personnel records contained a restriction to light duty as a result of his bilateral knee injury, the service personnel records are negative for this notation.  The STRs are also silent for chronic knee complaints or disorder.  The Veteran's lower extremities were evaluated as normal at separation in May 1990 and he himself reported that he did not have and never has had bone, joint or other deformity and also did not have and never has had arthritis, rheumatism, or bursitis.  Further, the Veteran described only a broken finger for which he had surgery and did not detail a knee injury.  

No documentation has been received evidencing knee treatment for over ten years after discharge from active duty.  In fact, an April 2001 letter from J.E.M., M.D., F.A.C.P., F.A.C.R, a private doctor, who saw the Veteran for a consultation, indicated the Veteran did have one episode where he was hospitalized for about a week with what the private doctor gathered was an infected knee that was treated with antibiotics and repetitive aspirations were performed of the knee.  However, Dr. M's examination of the Veteran revealed a well-developed, well nourished, somewhat overweight gentleman in no acute distress, and HEEN&T were within normal limits.  Notably, Dr. M. noted that the Veteran's lower extremities were completely within normal limits other than some slight tenderness over the medial joint margin of the right knee, pain on compression of that joint margin, but no swelling was noted.  Dr. M identified the question as could there also be some mechanical problem within the knee and sent the Veteran for x-ray.  An April 2001 radiographic imaging of the Veteran's right knee revealed no evident fracture, subluxation or radiographic foreign body.  There was no bone or soft tissue abnormality and the articular surfaces were smooth.  In a May 2001 follow-up letter, Dr. M indicated that the x-rays he obtained were normal.  Additionally, Dr. M advised the Veteran he would do well to lose a significant amount of weight, since this may be putting some stress on his knees.  

The record reflects that the Veteran did not seek treatment for bilateral knee complaints or disability until years after discharge from active duty.  The Board acknowledges the Veteran's April 2003 VA examination report that contained the Veteran's history indicating that in 1988 the Veteran injured both knees and ankles when parachuting and he reported his injuries.  The Veteran reported his present pain and swelling of both knees and both ankles intermittently, which about once every two months and lasts up to five days that does not occur after any special activity.  The Veteran is competent to report that he has right and left knee disabilities, and when such symptoms began.  A layman is competent to report that he or she notices knee symptoms since they come through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  

Despite his assertions that he continued to have knee symptoms after service, there is no reliable post service showing of any continuity of reported in-service knee symptomatology, or evidence of degenerative changes (arthritis) of the knees within one year of discharge from active duty.  The Board thus finds that the normal separation examination, his specific denial of joint or arthritis complaints at separation, and the more than ten year lapse between service and objective evidence of right and left knee disabilities, compel a finding that the Veteran's and other lay assertions of continuity of knee symptomatology are not credible. 

The Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is obligated to and fully justified in determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this instance, it is found that the service records which do not show chronic knee disorders, the normal separation examination and the Veteran's contemporaneous denial of all joint symptoms are far more probative than a remote statement of in-service onset and continuity. Furthermore, his current statements are in direct conflict with his in-service denial, thereby establishing that he is an inconsistent historian.  Therefore, based upon the lay and medical evidence, the Board finds that the Veteran's assertions of in-service onset and continuity of bilateral knee symptomatology are not credible and do not provide a basis to establish service connection.  

With regard to the third element of direct service connection, a nexus, the record contains a February 2012 VA examination report in which the examiner opined that the Veteran's diagnosed osteoarthritis of the bilateral knees is less likely than not related to military service.  The examiner noted that there was no treatment nor complaints of a knee condition nor knee injury documented during military service with a statement supported by the Veteran in 1990 on his separation exam stating "I am in good health with no medication" with no mention of a knee condition.  In addition the examiner indicated her opinion is supported by medical evidence as there is no diagnosis of osteoarthritis of knees documented on x-ray until in 2007 which is after his military career which ended in 1990.  In a May 2012 addendum opinion to the Veteran's February 2012 VA examination, the examiner opined that the Veteran's current bilateral knee condition is less likely than not related to parachute jumping during active duty but most likely related to his obesity as his BMI has been 30 or close to 30 or above noted at least since 2005 which is the most likely etiology of his current bilateral knee condition not his parachute jumping.

An April 2016 VA examiner opined that, it is less likely as not that Veteran's current bilateral knee conditions was caused by or related to active service.  The examiner's opinion was based on the April 2016 examination, the Veteran's interview and STR review.  The examiner noted that there was no complaint, diagnosis or treatment for bilateral knee conditions during service and immediately after service.  The Veteran's bilateral ankle injuries in 1989 which the Veteran claims to be from a parachute malfunction was considered in the examiner's determination.  Likewise, buddy lay statements were also considered.  However, the examiner pointed out that treatment notes dated July 1989 did not mention any knee injury or knee complaints related to the bilateral ankle injuries.  Likewise there was no mention of any type of knee complaints during the duration of his active military service, including on his separation exam.  The examiner stated that the first documented knee complaint was in 2010 (twenty years after service).  2011 bilateral knee x-rays at the CHS VA documented degenerative changes.  The examiner indicated that the Veteran did state that he has gone to a private MD in NJ in 1998 and the East Orange VA in NJ in 2000 for knee complaints but this was not supported by documentations in VBMS review.  It is the examiner's opinion, that the 20 years' time duration after active service negates the possibility of direct service connection.

Moreover, service connection for right and left knee disabilities, is not warranted on a secondary basis under 38 C.F.R. § 3.310, as the probative evidence opposes the claims as evidenced by the VA examiner in April 2016, who expressed an opinion that it is less likely as not that Veteran's current bilateral knee conditions was caused by or related to his service-connected bilateral ankle conditions.  The examiner pointed out that Veteran has only mild complaints on both ankles and is service connected at ten percent each, signifying mild reduction in range of motion.  The examiner also noted that even today, twenty years after his bilateral ankle injuries, the Veteran has only mild gait abnormality and he walks slowly and uses a cane (uses a cane for both ankles and knees).  It was the examiner's opinion that this did not cause the Veteran's bilateral knee conditions.  The examiner indicated that at present, the Veteran contends that his obesity was caused by his inability to do exercises because of his service-connected bilateral ankle injuries.  The examiner indicated that that disagreement with this contention and explained that the main reason for Veteran's obesity is his increased dietary intake which is not related to his service-connected injuries.  The examiner explained that majority of the population does not exercise but does not become obese because they regulate the amount of food they eat.  Furthermore, the examiner noted that even if the Veteran is limited to do running exercises by his ankle disabilities, he could have still done upper body exercises that could have prevented his obesity.

The April 2016 VA examiner also opined that it is less likely as not that the Veteran's current bilateral knee conditions were aggravated beyond natural progression by military service or by his service-connected disabilities.  The examiner pointed out that the April 2016 exam shows only mild reduction in range of motion on both knees without pain signifying no permanent disability from aggravation beyond natural progression caused by his service-connected bilateral ankle conditions.  Furthermore, the examiner stated that x-ray findings in February 2015 are unchanged from x-ray findings in August 2011.  The VA examiner indicated that active service could not have aggravated both knees beyond natural progression since there were no knee complaints during service.  The examiner indicated that even the Veteran's separation exam was negative for a knee complaint proving no aggravation beyond natural progression occurred during service. 

The VA examiners' opinions were based on a review of the record and applied analysis to the significant facts of the case and are competent and credible.  This evidence is not outweighed by other competent evidence of record, and is assigned significant weight. 

The Board has considered the Veteran's contentions and lay statements of record.   In an August 2012 Buddy/Lay Statement, the Veteran's ex-wife reported that she  met the Veteran in July 1990 and he was in excellent physical condition and not over weight.  She noted that he had some mobility issues and his knees cracked on occasion and both his knees and ankles bothered him some.  She indicated that the Veteran told her about his jumps in which he was in so much pain that he did not want to walk off of the field.  The Veteran's ex-wife also reported that he forced himself to walk off the field so that he could graduate from airborne school.  The Veteran's ex-wife stated that they did not realize that the Veteran's knee and ankle problems would lead to a much worse condition.  She also reported that the Veteran gained no more than 20 pounds, which fluctuated down periodically from the time she met him until they separated.  In an August 2012 Buddy/Lay Statement, the Veteran's friend reported that when the Veteran returned home to be married, he talked about his accident and how it damaged his ankles, knees and his chance to keep on track to be a paratrooper.  The Veteran's friend also described seeing the Veteran in pain and that the Veteran reported standing for long periods of time caused swelling and discomfort.  Significantly, in a June 2013 correspondence, the Veteran reported that his knee injuries resulted from an impact loading injury from the trauma already acknowledged with his ankle injuries.  He contended that his injuries resulted from a vertical fall and the force of the impact would have affected his ankles and been transferred upwards to his knees.  He further asserted that his ankle and knee injuries manifested long before he started to gain weight and that his weight gain started after his leg injuries became too aggravated for his exercise routine.  

As noted above, however, the service records do not show chronic knee disorders, and examination was normal at separation.  The Veteran's contemporaneous denial of all joint symptoms are inherently more credible than recollections from friends and family offered over two decades later suggesting that he reported symptoms and a history of knee injury immediately after discharge.  

To the extent that the Veteran, his ex-wife, and friend are offering their own opinion as to the etiology of the Veteran's left and right knee disabilities, they have not demonstrated that they have any knowledge or training in determining the etiology of such conditions.  In other words, they offer the opinion of a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology). Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has left and right knee disabilities due to an accident in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the lay opinions of the etiology of the Veteran's current disability are not competent evidence and are entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the opinions of the VA examiners.

Under the circumstances, the Board concludes that there is less probative evidence indicating that the Veteran's right and left knee disabilities diagnosed as degenerative joint disease and osteoarthritis is related to service or to any incidents therein and not related to service-connected ankle disabilities.  Furthermore, there is no proof of right and left knee disabilities (arthritis) within one year of separation.  The Board thus finds that the preponderance of the evidence is against the claims and service connection must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service-connection for a right knee disability, including as secondary to service-connected ankle disabilities, is denied.

Entitlement to service connection for a left knee disability, including as secondary to service-connected ankle disabilities, is denied.




____________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


